Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on November 19, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1 and 13 are amended.  Claims 1-20 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (U.S. Pub. No. 2015/0106549).

With respect to claims 1 and 13, BROWN et al teaches 
receiving, by a storage node including a storage device, a plurality of write requests addressed to a storage unit (fig. 1, abstract, receive write requests from an external server and to apply these write requests to a data storage source of the data storage system.  The write requests with sequence number, [0045] primary worker node 110 is responsible for intercepting writes from external host systems 10 to the local storage, asking the primary coordinator 110' for sequencing information (RequestSeq.No.  Message) for the writes); 
for each write request of the plurality of write requests performing, by the storage node: [0025] assigning a sequence number to the each write request (sequence number and the number of write actions in said batch; receiving, on one of said nodes, a write request including a write action belonging to one of said batches and a batch sequence number identifying the position of said batch in said sequence from an external server and to store the write request into its non-volatile memory;); (a) transmitting the sequence number to a storage manager ([0028] sequence number is the previous highest batch sequence number successfully transmitted to all other 
the storage manager being a different computing device than the storage node and connected to the storage node by a network (fig. 1, [0106-0107] 110 in the production data storage system 100 the write was submitted to, to a node 220 in the secondary data storage system 200 with access to a volume of the data storage source 230 ); and 
(b) executing the each write request on the storage device (FIG. 2.  data replication may be simultaneously executed over multiple batches without jeopardising data consistency between the primary data storage system 100 and the secondary data storage system 200.  This is achieved in the following manner.  As soon as a secondary worker node 220 receives a NewWrite message (i.e. a write request) from a primary worker node 110, it immediately copies the write data and metadata (volume index, LBA, sequence number) of this message into non-volatile storage.  In case of a data storage system 200 including node redundancy, it furthermore sends a Mirror message to its partner node(s) 220 within the group 210, containing the aforementioned data and metadata for the write request).

With respect to claims 2 and 14, BROWN et al teaches performing (a) without waiting for acknowledgment of completion of (b) and performing (b) without waiting for acknowledgment of completion of (a) ([0071] Having received a valid running sequence number, a secondary worker node 220 immediately applies all writes up to and including that batch sequence number.  The writes are applied in sequence number 

With respect to claims 3 and 15, BROWN et al teaches write request of the plurality of write requests, performing, by the storage node: detecting acknowledgment completion of the each write request; (c) transmitting a message to the storage manager indicating that the sequence number of the each request has been acknowledged ([0017] write request into its non-volatile memory in response to a store instruction from one node in said group receiving the request; and acknowledge completion of the write instruction to the one node).

With respect to claims 4 and 16, BROWN et al teaches performed without transmitting payload data from the each write request to the storage manager ([0018 write requests can be processed in a pipelined fashion as long as no data dependencies exist between write requests to be replicated by a node).

With respect to claims 5-7 and 17, BROWN et al teaches storing, by the storage manager, a consistency point for the sequence number of the each write request in response to receiving the message from (c) for the each write request (([0018 write .


 Allowable Subject Matter

Claims 11-12 are allowed. 

Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163